


Exhibit 10.10


SEVERANCE AGREEMENT
(NON-CHANGE IN CONTROL)


THIS SEVERANCE AGREEMENT (NON-CHANGE IN CONTROL), effective September 20, 2011,
is by and between Con-way Freight Inc. (the "Employer"), and Walter G. Lehmkuhl
(the "Executive").
WHEREAS, the Employer and the Executive desire to enter into a severance
agreement to set forth the terms and conditions on which the Employer will make
available to the Executive certain severance payments and benefits in the event
of the Executive's termination of employment in certain circumstances other than
in connection with a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Employer and the Executive hereby agree as follows:
•
The attached Terms and Conditions are incorporated herein and made a part of
this Agreement.



•
Subject to the other provisions of this Agreement, if the Executive incurs a
Severance the Executive shall be entitled to receive from the Employer:



(i)
The Severance Payment (the amount of which shall be determined using a multiple
(the “Severance Multiple”) of one and one-half).



(ii)
The Outplacement Services at a cost to the Employer not to exceed $25,000; and



(iii)
The Severance Benefits for a period of 18 months following the Severance Date
(the “Severance Period”).



In addition, if the Executive incurs a Severance, the Executive's unvested
Qualifying Long-Term Incentive Awards shall vest in accordance with and to the
extent provided in the Vesting Provisions, using a number of months (the “Number
of Months”) equal to 18. Nothing in this Agreement shall modify or otherwise
affect the vesting provisions or other terms of any of Executive's long-term
incentive awards which are not Qualifying Long-Term Incentive Awards.
•
If the Executive transfers to and becomes an employee of the Company or an
Affiliate, the Employer shall assign this Agreement to the Company or the
Affiliate (as applicable) which shall become the Employer and shall assume the
obligations of the Employer.



CON-WAY FREIGHT INC.


By: ___/s/ Stephen Krull_________
Name: Stephen Krull
Title: Secretary
EXECUTIVE


By: ____/s/ Walter G. Lehmkuhl_____
Name: Walter G. Lehmkuhl
 




1

--------------------------------------------------------------------------------








TERMS AND CONDITIONS OF SEVERANCE AGREEMENT (NON-CHANGE IN CONTROL)
Table of Contents
1.
Definitions...................................................................................2
2. Prior Arrangements; CIC Severance Agreements......................6
3. Compensation Other Than Severance Payment and
Severance Benefits.....................................................7
4. Severance Payment and Severance Benefits; Outplacement
Services; Vesting of Qualifying Long-Term Incentive
Awards.......................................................................7
5. Notice of
Termination................................................................9
6. Restrictive
Covenants.............................................................10
7. General Provisions
................................................................................13

Exhibit A - Waiver and Release of Claims....................................15
Exhibit B - Assignment and Assumption of Agreement................17


1.
DEFINITIONS. As hereinafter used:



"Affiliate" means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act, including any Business Unit.
“Agreement” means the Severance Agreement (Non-Change in Control) to which these
Terms and Conditions are attached, including the Terms and Conditions, which are
incorporated by reference in the Agreement.
“Board” means the Board of Directors of the Company.
“Business Unit” is defined in Section 2 of the EIP.
“Cause" for termination by the Employer of the Executive's employment (following
the applicable procedures set forth in Section 5) means (i) fraud,
misappropriation or embezzlement by the Executive against the Employer, the
Company or any Affiliate, (ii) the willful and continued failure by the
Executive to substantially perform the Executive's duties with the Employer
(other than any such failure resulting from the Executive's incapacity due to
Disability) after a written demand for substantial performance is delivered to
the Executive by or on behalf of the Employer Board, which demand specifically
identifies the manner in which the Employer Board believes that the Executive
has not substantially performed the Executive's duties, or (iii) the willful
engaging by the Executive in conduct which is demonstrably and materially
injurious to the Employer, the Company or an Affiliate, monetarily or otherwise.
For purposes of clauses (ii) and (iii) of this definition, no act, or failure to
act, on the Executive's part shall be deemed "willful" unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive's act, or failure to act, was in the best interest of the
Employer, the Company or an Affiliate.


“Change in Control” has the meaning set forth in the CIC Severance Agreement.

2

--------------------------------------------------------------------------------








“CIC Severance Agreement” means the Severance Agreement (Change in Control)
effective as of September 20, 2011, as amended, entered into by the Executive
and the Employer.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, supplemented or substituted from time to time.
“Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Company" means Con-way Inc., a corporation organized under the laws of the
State of Delaware, or any successor corporation.
“Disability” means a physical or mental illness or condition causing the
Executive's inability to substantially perform the Executive's duties with the
Employer.
“EIP” means the Company's 2006 Equity and Incentive Plan, 2012 Equity and
Incentive Plan, or any successor plan, each as may be amended from time to time.
“Employer” means the entity specified in the first paragraph of the Agreement or
any assignee or successor. The last bullet of the Agreement provides that, if
the Executive transfers to the Company or an Affiliate, the Agreement will be
assigned, resulting in a change in the Employer. A draft form of assignment and
assumption is attached as Exhibit B.
“Employer Board” means the Board of Directors of the Employer.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
“Executive” means the individual specified in the first paragraph of the
Agreement.
“Health Benefits” means health maintenance organization, insured or self-funded
medical, dental, vision, prescription drug and behavioral health benefits.
“Involuntary Termination” means the actual termination of the Executive's
employment by the Employer for any reason other than death, Disability, Cause or
Change in Control. Under no circumstances shall any alleged constructive
termination of the Executive's employment constitute an Involuntary Termination.
“Number of Months” has the meaning specified in the Agreement.
“Outplacement Services” means professional outplacement services determined by
the Employer to be suitable to the Executive's position. The maximum amount that
the Employer will pay for such services is set forth in the Agreement. The
outplacement services shall be made available until the earlier of (i) such time
as the aggregate cost to the Employer of the outplacement services reaches the
maximum amount specified in the Agreement, and (ii) the date on which the
Executive obtains another full-time job. The Employer will not pay the Executive
cash in lieu of professional outplacement services.

3

--------------------------------------------------------------------------------








"Person" means any person, as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, other than (i) the Company or its Affiliates, (ii) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or its Affiliates, and (iii) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the Common Stock.


“Qualifying Long-Term Incentive Award” means:
(i)
a stock option, stock appreciation right (“SAR”) or similar award, or a
restricted stock or restricted stock unit (“RSU”) award (whether cash-based or
equity-based, and whether payable in cash or in stock);



(ii)
that is outstanding on the Severance Date;



(iii)
that has a vesting period that is longer than one year in duration; and



(iv)
that is non-performance-based or, if performance-based, is based solely on
changes in the price of the Company's common stock.



"Severance" means an Involuntary Termination.
  
“Severance Benefits” means Health Benefits substantially similar to those
provided to Executive and Executive's dependents by or on behalf of the
Executive's Employer immediately prior to the Severance Date, in accordance with
the applicable benefit plan eligibility requirements and policies. To the extent
possible, the Health Benefits shall be provided at the Employer's expense
through COBRA, in accordance with the applicable plans, programs or policies of
the Company. For any portion (if any) of the Severance Period in which the
Health Benefits cannot be provided through COBRA, the Employer shall promptly
purchase, at its own expense and at no cost to the Executive, an individual
policy from an A-rated third party insurer under which Executive and Executive's
dependents shall receive the benefits described above (with no preexisting
condition limitations). With respect to each of Executive and Executive's
dependents who are provided Health Benefits by or on behalf of the Executive's
Employer immediately prior to the Severance Date, the Health Benefits shall be
provided from the Severance Date until the earliest to occur of (A) the
expiration of the Severance Period, (B) the date on which Executive or
Executive's dependent(s), as applicable, becomes eligible for coverage under
another group health insurance plan with no pre-existing condition limitation or
exclusion; provided, however, for avoidance of doubt, benefits made available to
one or more of Executive and Executive's dependents by the employer of
Executive's spouse shall not reduce the Health Benefits otherwise available,
except to the extent the Executive's spouse elects to receive such benefits from
his or her employer, (C) the date on which Executive or the Executive's
dependent(s), as applicable, becomes entitled to benefits under Medicare and (D)
the date on which Executive becomes eligible for retiree medical coverage
offered by the Company or its Affiliates. The period during which Executive is
being provided with health insurance under this Agreement shall be credited
against Executive's period of COBRA coverage, if any.

4

--------------------------------------------------------------------------------






Executive shall promptly notify Employer if, prior to the expiration of the
maximum period of coverage, the Executive or any of the Executive's dependents
becomes eligible for coverage under another group health plan with no
pre-existing condition limitation or exclusion or becomes entitled to benefits
under Medicare.
The Employer may limit any reimbursement to the Executive to the excess, if any,
of the cost to the Executive of Health Benefits over such cost immediately prior
to the Severance Date.
If the Executive dies, the Employer shall continue to provide the Executive's
dependents with the Health Benefits otherwise receivable on the same basis as if
the Executive had survived.
If any such benefits are treated as deferred compensation subject to Code
section 409A and the Executive is a Specified Employee, the Executive shall pay
the full cost of such benefits for the first six months after the Severance Date
and the Employer shall reimburse the Executive for such payments as soon as
practicable thereafter but not later than nine (9) months from the date the
Executive paid such costs.
"Severance Date" means the date on which an Executive incurs a Severance, which
shall be the date of termination as determined under Section 5.2.
“Severance Multiple” has the meaning set forth in the Agreement.
"Severance Payment" means, in lieu of any other severance payments or benefits
pursuant to any other plan or agreement of the Employer, the Company or any
Affiliate to which the Executive is otherwise entitled, an amount equal to the
product of (i) the Severance Multiple multiplied by (ii) the sum of (A) the
Executive's annual base salary immediately prior to the time of Severance and
(B)the Executive's Target Bonus for the calendar year immediately prior to the
calendar year in which the Severance occurs.
“Severance Period” has the meaning set forth in the Agreement.
“Specified Employee” has the meaning set forth in the Con-way Inc. 2005 Deferred
Compensation Plan for Executives and Key Employees, as amended and restated in
December 2008 and as subsequently amended from time to time.
“Target Bonus” means, for any calendar year, an amount equal to (i) the
Executive's Annual Compensation (as defined in the Company's Executive Incentive
Plan) for that calendar year multiplied by (ii) the Participation Percentage (as
defined in the Executive Incentive Plan) applicable to executives in the
Executive's grade level (i.e., E1, E2, E3, E4 or E5) for that calendar year, as
determined by the Compensation Committee of the Board; provided, however, that,
with respect to such calendar year, if the Executive was not employed by the
Employer for the entire calendar year, Annual Compensation shall mean the
Executive's annualized base salary, determined as of the date such Executive
commenced employment with the Employer. “Target Bonus” shall be determined in
the manner provided in the preceding sentence whether or not the Executive is a
participant in the Executive Incentive Plan during that calendar year, and shall
not be based on the Executive's target bonus under any other annual incentive
plan in which the Executive participates during that calendar year. If during
the calendar year for which the Target Bonus is determined the Executive has not
been assigned to an executive grade level of E1, E2, E3, E4 or E5, the
Executive's grade level for purposes of this definition shall be the grade level
between E1 and E5 that the Compensation Committee of the Board has determined is
equivalent to the Executive's actual grade level.

5

--------------------------------------------------------------------------------




“Taxes” means all federal, state, local and other taxes, to the extent
applicable to all or any part of the Severance Payment and/or Severance
Benefits.
“Terms and Conditions” means these terms and conditions.
“Vesting Provisions” means:
(a)
for each stock option, stock appreciation right (“SAR”) or similar award, and
for each non-performance based restricted stock or restricted stock unit (“RSU”)
award, in each case that is a Qualifying Long-Term Incentive Award scheduled to
vest in installments over time, all unvested options, SARs or similar units,
shares of restricted stock or RSUs included in such award that are scheduled to
vest on or before the date that is the Number of Months after the Severance Date
shall vest; and

(b)
for each stock option, SAR or similar award, and for each non-performance based
restricted stock or RSU award, in each case that is a Qualifying Long-Term
Incentive Award subject to cliff-vesting, a percentage of the award shall vest,
with the percentage determined by dividing the Number of Months by the total
number of months in the cliff-vesting period.

Example 1: Assume the Number of Months applicable to Executive A is 18. On
January 26, 2009 Executive A received a stock option grant that is scheduled to
vest in three equal installments, on January 1, 2010, January 1, 2011 and
January 1, 2012, respectively. Executive A incurs a Severance on December 20,
2009. On the Severance Date the stock option installments scheduled to vest on
January 1, 2010 and January 1, 2011 would vest but the installment scheduled to
vest on January 1, 2012 (more than 18 months after the Severance Date) would not
vest under the Vesting Provisions.
Example 2: Assume the Number of Months applicable to Executive A is 18. On
January 26, 2009 Executive A received a grant of 10,000 restricted stock units
with 36 month cliff vesting. Executive A incurs a Severance on December 20,
2009. On the Severance Date 5,000 restricted stock units (18 months/36 months)
would vest under the Vesting Provisions.
2. 
PRIOR ARRANGEMENTS; CIC SEVERANCE AGREEMENTS.

2.1
The parties agree that all prior employment, separation, severance, termination,
change of control, or similar agreements, arrangements, or plans (other than the
CIC Severance Agreement), whether oral or written, covering the Executive are
terminated and superseded and any notice periods with respect to such
terminations are deemed satisfied or explicitly waived.

2.2
The parties further agree that the CIC Severance Agreement is intended to
provide for severance payments and benefits to be made available to the
Executive (on the terms and subject to the conditions contained therein) only
upon a qualifying severance in connection with a Change in Control, and that
this Agreement is intended to provide for severance payments and benefits to be
made available to the Executive (on the terms and subject to conditions
contained herein) only in connection with a qualifying severance occurring other
than in connection with a Change in Control. In no event and under no
circumstances shall the Executive be entitled to receive severance payments and
benefits under both the CIC Severance Agreement and under this Agreement.


6

--------------------------------------------------------------------------------






3.
COMPENSATION OTHER THAN SEVERANCE PAYMENT AND SEVERANCE BENEFITS.

3.1
If the Executive shall incur a Severance, the Employer shall pay the Executive's
full salary to the Executive through the Severance Date at the rate in effect
immediately prior to the Severance Date, together with all compensation and
benefits payable to the Executive through the Severance Date under the terms of
the Employer's compensation and benefit plans, programs or arrangements as in
effect immediately prior to the Severance Date.

3.2
If the Executive shall incur a Severance, the Employer shall pay to the
Executive the Executive's normal post termination compensation and benefits as
such payments become due (other than severance payments under any severance plan
as in effect immediately prior to the Severance). Such post termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company's retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the
Severance.

4.
SEVERANCE PAYMENT AND SEVERANCE BENEFITS; OUTPLACEMENT SERVICES; VESTING OF
QUALIFYING LONG-TERM INCENTIVE AWARDS.

4.1
Subject to the other provisions of this Agreement (including, without
limitation, Section 5 of these Terms and Conditions), if the Executive incurs a
Severance, the Executive shall be entitled to receive from the Employer the
Severance Payment, the Severance Benefits and the Outplacement Services. In
addition, the Executive's unvested Qualifying Long-Term Incentive Awards shall
vest in accordance with and to the extent provided in the Vesting Provisions.

4.2
Subject to Section 4.3, the Severance Payment and any Severance Benefits that
are payable in cash shall be payable to the Executive, in each case less amounts
withheld for Taxes as required under applicable law, within sixty days following
the Severance Date; provided, however, that the Executive shall not be eligible
to receive the Severance Payment, Severance Benefits or Outplacement Services
unless the Executive (or, in the event of the death of the Executive, the
executor, personal representative or administrator of the Executive's estate)
first executes and delivers to the Company a written release substantially in
the form attached as Exhibit A hereto within the timeframe specified in the
written release (but in no event later than 45 days following the Severance
Date) and such release becomes effective pursuant to the terms of such release.

The Executive shall be liable for the payment of all Taxes. The Employer shall
be entitled to withhold from amounts to be paid to the Executive hereunder any
Taxes which it is from time to time required to withhold.

7

--------------------------------------------------------------------------------






4.3
Notwithstanding any other provision in this Agreement, to the extent any
payments of the Severance Payment, Severance Benefits or Outplacement Services
constitutes payments of nonqualified deferred compensation, within the meaning
of Code section 409A, then (A) each such payment which is conditioned upon
Executive's execution of a release and which is to be paid or provided during a
designated period that begins in a first taxable year and ends in a second
taxable year shall be paid or provided in the second taxable year and (B) if the
Executive is a Specified Employee as of the Severance Date, each such payment
that would have been paid prior to the six-month anniversary of the Severance
Date shall be delayed until the earlier to occur of (i) the date that is six (6)
months and one (1) day after the Severance Date and (ii) the date of the
Executive's death.

4.4
In the event that the Executive or a dependent of the Executive believes that he
or she is not receiving the full amounts to which he or she is entitled under
the Agreement, such person may make a claim to the Employer Board and the claims
procedure set forth in Section A of the Administrative Appendix to the Con-way
Inc. 2005 Deferred Compensation Plan for Executives and Key Employees, as
amended and restated in December 2008 and as subsequently amended from time to
time (the “DCP”), shall apply with the Employer Board treated as the Committee.
Although claims for amounts under this Agreement are governed by claims
procedures under the DCP that also apply to ERISA-covered claims, neither this
Agreement nor any amounts payable hereunder are, or are intended to be, governed
by ERISA.

4.5
Any further dispute or controversy arising under or in connection with the
Agreement which remains after the final decision of the Employer Board as
contemplated by Section 4.4 shall be settled exclusively by arbitration,
conducted before a single neutral arbitrator in accordance with the American
Arbitration Association's National Rules for Resolution of Employment Disputes
as then in effect. Such arbitration shall be conducted in the metropolitan area
closest to where the Executive lives. Judgment may be entered on the
arbitrator's award in any court having jurisdiction over such metropolitan area;
provided however, that the Executive shall be entitled to seek specific
performance of his or her right to be paid or to receive benefits hereunder
during the pendency of any dispute or controversy under or in connection with
this Agreement. The fees and expenses of the arbitrator and the arbitration
shall be borne by the Employer.

If, for any legal reason, a controversy arising from or concerning the
interpretation or application of this Agreement cannot be arbitrated as provided
above, the parties agree that any civil action shall be brought in United States
District Court in the metropolitan area closest to where the Executive lives or,
only if there is no basis for federal jurisdiction, in state court closest to
where the Executive lives. The parties further agree that any such civil action
shall be tried to the court, sitting without a jury. The parties knowingly and
voluntarily waive trial by jury.


Notwithstanding the foregoing, if at the time a dispute or controversy arises
the Executive is working outside of the United States, and if at such time the
Executive maintains a residence in the United States, the dispute or controversy
will be resolved (i) by arbitration in the metropolitan area closest to the
Executive's residence in the United States or (ii) by litigation in the United
States District Court in the metropolitan area closest to the Executive's
residence in the United States or, only if there is no basis for federal
jurisdiction, in state court closest to the Executive's residence in the United
States. If the Executive does not maintain a United States residence at such
time, the dispute or controversy will be subject to arbitration in Ann Arbor,
Michigan or to litigation in the United States District Court for the Eastern
District of Michigan (or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in Michigan).



8

--------------------------------------------------------------------------------




4.6
The Employer shall pay to the Executive all legal fees and expenses incurred by
the Executive in seeking in good faith to obtain or enforce any benefit or right
provided by the Agreement. Such payment shall be made within five (5) busi-ness
days after delivery of the Executive's written requests for payment accompanied
with such evidence of fees and expenses incurred as the Employer reasonably may
require. The Employer shall not be obligated to pay legal fees and expenses
incurred by any person other than the Executive or the Executive's successor in
interest hereunder. However, the Employer shall be obligated to pay legal fees
and expenses incurred by the Executive on behalf of the Executive's dependents
and legal fees and expenses incurred by the estate of the Executive on behalf of
the Executive or the Executive's dependents.



4.7
The Employer agrees that, if the Executive incurs a Severance, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive hereunder. Further, the amount of any payment
or benefit provided for in the Agreement shall not be reduced (except as
provided in the definition of Severance Benefits) by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Employer, or otherwise.

5.    NOTICE OF TERMINATION.
5.1
Any Involuntary Termination shall be communicated by written notice from the
Employer to the Executive in accordance with Section 7.9, and shall follow the
applicable procedures set forth in this Section 5. A notice of termination for
Cause shall include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Employer
Board at a meeting of the Employer Board which was called and held for the
purpose of considering such termination (after reasonable notice to the
Executive of no less than thirty (30) days and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Employer Board and
to have no less than thirty (30) days to substantially cure the acts or
omissions that are the basis for Executive's termination of employment) finding
that, in the good faith opinion of the Employer Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail.

5.2
The notice of termination from the Employer shall specify the date of
termination, which shall not be less than ten (10) days from the date such
notice of termination is given. Once the Employer has specified a date of
termination in a notice of termination, the date of termination may not be
changed except by mutual consent of the Employer and the Executive.


9

--------------------------------------------------------------------------------




6.
RESTRICTIVE COVENANTS.

6.1 (a)
Confidential Information. The Executive agrees, during the Executive's
employment and at all times thereafter, that he or she shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate, or
take any action which may result in the use, sale, disclosure, or communication,
of any Confidential Information (defined below), other than as required by law
or as authorized in advance by the Employer in the course of the Executive's
assigned duties and for the benefit of Employer.

(b) “Confidential Information” as used in this Agreement includes all
confidential competitive, pricing, marketing, proprietary and other information,
knowledge, materials or data (whether or not reduced to writing) relating or
belonging to Employer, any of its subsidiaries, affiliated companies or
businesses, including but not limited to all confidential or proprietary
information furnished or disclosed or otherwise obtained by the Executive during
the Executive's employment with the Employer, and further including but not
limited to, the Employer's, and its parent's, subsidiaries', and affiliates'
legal matters, technical data, systems and programs, financial and planning
data, business development or strategic plans or data, organizational and
operating plans or strategies, marketing plans or strategies, software
development, product development, pricing, current and prospective customer
lists and information, trade secrets, personnel information (including without
limitation the identity of Company employees, their responsibilities, competence
and abilities, and compensation), computer programs, patented or unpatented
inventions, discoveries and improvements, information concerning planned or
pending acquisitions or divestitures, information concerning planned or pending
investments, information concerning purchases of major equipment or property,
and other privileged or confidential business information. “Confidential
Information” does not include information that lawfully is or becomes generally
and publicly known outside of the Employer and its affiliates other than through
the Executive's breach of this Agreement or breach by another person of some
other obligation.
(c)    Nothing herein prohibits the Executive from disclosing Confidential
Information as legally required pursuant to a validly issued subpoena or order
of a court, administrative agency or arbitrator (as applicable) of competent
jurisdiction, provided that the Executive shall first promptly notify the
Company if the Executive receives a subpoena, court order or other order
requiring any such disclosure, to allow the Company to seek protection therefrom
in advance of any such legally compelled disclosure.


6.2
Non-Solicitation. The Executive agrees that, during the Executive's employment
and at all times thereafter during the Severance Period, the Executive shall
not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity (whether as a sole proprietor, owner,
employer, partner, investor, shareholder, member, employee, consultant, or
otherwise), solicit, induce, or attempt to persuade any employee or agent of the
Employer or any of its affiliates to leave such employment or other relationship
or association with the Employer or any such affiliate in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Employer.


10

--------------------------------------------------------------------------------




 


6.3
Non-Disparagement. The Executive agrees, during the Executive's employment and
at all times thereafter, not to make, participate in the making of, or encourage
any other person to make, any statements, written or oral, that criticizes or
disparages or damages the reputation, goodwill, or standing in the community of
the Employer, the Company or any Affiliate, or their respective employees,
officers, directors, products or services. Notwithstanding the foregoing,
nothing herein shall prohibit statements that are protected by applicable law or
otherwise prohibit the Executive from giving truthful testimony or evidence to a
governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law.

6.4
Return of Property. Except as authorized by the Employer, the Executive will not
remove from the Employer's premises any property of the Employer, its
affiliates, or the actual and prospective clients of any of them, including
without limitation any documents or things containing any Confidential
Information, computer programs and drives or storage devices of any kind
(portable or otherwise), files, forms, notes, records, charts, or any copies
thereof (collectively, "Property"). Immediately following the termination of the
Executive's employment for any or no reason, the Executive shall return to the
Employer all Property, including without limitation any and all laptops and
other computer equipment, Blackberries and similar devices, cellphones, credit
cards, keys and other access cards, and electronic and hardcopy files.

6.5
Reasonableness. In the event the provisions of this Section 6 shall ever be
deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.

6.6
Equitable Relief.

(a)     Executive hereby acknowledges that, by virtue of his or her unique
relationship with the Employer and/or its affiliates, the Executive has acquired
and had access to, or will acquire and have access to, Confidential Information
and will also develop a unique and comprehensive familiarity with the Employer
and its Business and Affiliates, which the Executive would not have otherwise
had but for his or her employment, and which the Executive acknowledges are
valuable assets of the Employer and its affiliates. Executive acknowledges that
the restrictions contained in this Section 6 are reasonable and necessary to
protect the legitimate business interests of Employer and its affiliates, that
the Employer would not have entered into the Agreement in the absence of such
restrictions, and that any violation of any provision of this Section 6 will
result in immediate and irreparable injury to Employer and its affiliates for
which damages cannot be readily calculated and for which damages are an
inadequate remedy. By entering into the Agreement, the Executive represents that
his or her experience and capabilities are such that the restrictions contained
in this Section 6 will not unreasonably restrict his or her post-employment
opportunities. The Executive further represents and acknowledges that (i) he or
she has been advised by Employer to consult his or her own legal counsel in
respect of this Agreement, and (ii) that he or she has had full opportunity,
prior to agreeing to enter into the Agreement, to review thoroughly this
Agreement with his or her counsel.

11

--------------------------------------------------------------------------------




 
(b)     Executive agrees that Employer and its affiliates shall be entitled to
preliminary and permanent injunctive relief to prevent any actual or threatened
breach or any continuing breach by the Executive of the covenants contained in
this Section 6, without the necessity of proving actual damages, as well as an
equitable accounting of all earnings, profits and other benefits arising from
any violation of this Section 6, which rights shall be cumulative and in
addition to any other rights or remedies to which Employer may be entitled. The
Executive further agrees to reimburse the Employer and its affiliates for all
costs and expenditures, including but not limited to reasonable attorneys' fees
and court costs, incurred by any of them in connection with the successful
enforcement of any of their rights under Section 6. In the event that any of the
provisions of this Section 6 should ever be adjudicated by a court or arbitrator
of competent jurisdiction to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction or to otherwise be
unreasonable or unenforceable, then such provisions shall be deemed modified or
limited in such jurisdiction so that, as modified or limited, such provisions
may be enforced to the maximum time, geographic, service, or other limitations
permitted by applicable law.
(c)    The running of the time periods set forth in this Section 6 shall be
tolled during the period of any breach by the Executive of this Section 6 and
during the period of any dispute involving the breach, applicability, scope,
duration or other aspect of any of the provisions of this Section 6 whether or
not any party has filed a lawsuit. The provisions of this Section 6 shall remain
in full force and effect for the duration of such breach or dispute, until the
breach or dispute is fully and finally resolved by either (i) the written
agreement of the parties to each such dispute or (ii) a final, non-appealable
order from a court of competent jurisdiction, at which point the time-period of
such provisions shall again commence running, unless such agreement or order (as
applicable) expressly provides otherwise.
(d)     Executive irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of this Section 6, including
without limitation, any action commenced by the Employer or the Company for
preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of
Michigan, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Michigan, (ii) consents to
the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Executive may have to the
laying of venue of any such suit, action or proceeding in any such court.
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 7.9.
6.7
Survival of Provisions. The obligations contained in this Section shall survive
the termination of Executive's employment with Employer and shall be fully
enforceable thereafter.


12

--------------------------------------------------------------------------------






7.    GENERAL PROVISIONS.
7.1
Except as otherwise provided herein or by law, no right or interest of the
Executive under the Agreement shall be assignable or transferable, in whole or
in part, either directly or by operation of law or otherwise, including without
limitation by execution, levy, garnishment, attachment, pledge or in any manner;
no attempted assignment or transfer thereof shall be effective; and no right or
interest of the Executive under the Agreement shall be liable for, or subject
to, any obligation or liability of such Executive. When a payment is due under
the Agreement to an Executive who is unable to care for his or her affairs,
payment may be made directly to the Executive's legal guardian or personal
representative.

7.2
If the Employer, the Company or any Affiliate is obligated pursuant to
applicable law or by virtue of being a party to a contract (other than this
Agreement) to pay severance pay, a termination indemnity, notice pay or the like
or if the Employer, the Company or any Affiliate is obligated by law to provide
advance notice of separation ("Notice Period"), then any Severance Payment
hereunder shall be reduced by the amount of any such severance pay, termination
indemnity, notice pay or the like, as applicable, and by the amount of any
compensation received during any Notice Period.

7.3
Neither the entering into of this Agreement, nor the payment of any benefits
hereunder shall be construed as giving the Executive, or any person whomsoever,
the right to be retained in the service of the Employer, and the Executive shall
remain subject to discharge to the same extent as if the Agreement had never
been executed.

7.4
If any provision of the Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Agreement shall be construed and enforced as if such provisions had not been
included.

7.5
The Company, the Employer and the Executive intend for the Agreement to comply
with the requirements of Code section 409A such that none of the payments
hereunder will result in compensation to be includible in the Executive's income
pursuant to Code section 409A(a)(1)(A). The Agreement shall be interpreted in a
manner consistent with such intent.



The payments to Executive pursuant to this Agreement are also intended to be
exempt from Code section 409A to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
such purpose, any installment paid to Executive under this Agreement shall be
considered a separate payment.


If any provision of the Agreement would cause compensation to be includible in
the Executive's income pursuant to Code section 409A(a)(1)(A), such provision
shall be void, and the Employer shall have the unilateral right to amend the
Agreement retroactively for compliance with Code section 409A in such a way as
to achieve substantially similar economic results without causing such
inclusion. Any such amendment shall be binding on the Executive. In the event
the Agreement does not comply with the requirements of Code section 409A, the
Executive will be solely responsible for any adverse tax consequences to the
Executive.

13

--------------------------------------------------------------------------------








To the extent any amounts under this Agreement are payable by reference to
Executive's Severance Date or “termination of employment” such terms and similar
terms shall be deemed to refer to Executive's “separation from service,” within
the meaning of Code section 409A.


Any reimbursement payable to Executive pursuant to this Agreement shall be
conditioned on the submission by Executive of all documentation reasonably
required by Employer, and shall be paid to Executive within 30 days following
receipt of such documentation, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.


7.6
The Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the Employer and its successors and assigns, and by the Executive
and by the personal and legal representatives, executors, administra-tors,
successors, heirs, distributees, devisees and legatees of the Executive. If the
Executive shall die while any amount would still be payable to the Executive
(other than amounts which, by their terms, terminate upon the death of the
Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Agreement to the executors, personal representatives or administrators of the
Executive's estate.



7.7
The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Agreement, and shall not be employed
in the construction of the Agreement.

7.8
The Agreement shall not be funded. The Executive shall not have any right to, or
interest in, any assets of the Employer which may be applied by the Employer to
the payment of benefits or other rights under the Agreement.

7.9
All notices and all other communications provided for in the Agreement (i) shall
be in writing, (ii) shall be hand delivered, sent by overnight courier or by
United States registered mail, return receipt requested and postage prepaid,
addressed, in the case of the Employer, to the principal office of the Employer,
attention President, and in the case of the Company, to 2211 Old Earhart Road,
Ann Arbor, Michigan, 48105, attention President and General Counsel, and in the
case of the Executive, to the last known address of the Executive, and (iii)
shall be effective only upon actual receipt.

7.10
The Agreement shall be construed and enforced according to the laws of the State
of Delaware (without giving effect to the conflict of laws principles thereof)
to the extent not preempted by federal law, which shall otherwise control.


14

--------------------------------------------------------------------------------










EXHIBIT A


WAIVER AND RELEASE OF CLAIMS


In consideration of, and subject to, the payment to be made to me by
____________ (the “Employer”) of the "Severance Payment" (in each case as
defined in the Severance Agreement (Non-Change in Control), effective as of
_________, entered into between me and the Employer (the "Agreement")), I hereby
waive any claims I may have for employment or re-employment by the Employer or
any parent or subsidiary of the Employer after the date hereof, and I further
agree to and do release and forever discharge the Employer and any parent or
subsidiary of the Employer, and their respective past and present officers,
directors, shareholders, insurers, employees and agents from any and all claims
and causes of action, known or unknown, arising out of or relating to my
employment with the Employer or any parent or subsidiary of the Employer, or the
termination thereof, including, but not limited to, wrongful discharge, breach
of contract, tort, fraud, the Civil Rights Acts, Age Discrimination in
Employment Act as amended by the Older Workers' Benefits Protection Act,
Employee Retirement Income Security Act of 1974, Americans with Disabilities
Act, or any other federal, state or local legislation or common law relating to
employment or discrimination in employment or otherwise; provided however, that
no claim that I may have against the Employer in any capacity other than as an
Employer shall be waived pursuant to this Waiver and Release.


Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights to ongoing
Severance Benefits under the terms of the Agreement; (ii) my rights to benefits
(other than severance payments or benefits) under plans, programs and
arrangements of the Employer or any parent or subsidiary of the Employer;
(iii) my rights to indemnification under any indemnification agreement,
applicable law or the certificates of incorporation or bylaws of the Employer or
any parent or subsidiary of the Employer, (iv) my rights under any director's
and officers' liability insurance policy covering me, (v) my workers
compensation rights, or (vi) my unemployment insurance rights.


I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress, and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Employer's acknowledgment of my rights reserved under the second
paragraph above.


I understand that this release will be deemed to be an application for benefits
under the Agreement and that my entitlement thereto shall be governed by the
terms and conditions of the Agreement and any applicable plan. I expressly
hereby consent to such terms and conditions.


I acknowledge that (i) I am waiving any rights or claims I might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (“ADEA”); (ii) I have received consideration beyond that to which
I was previously entitled; (iii) I have been given forty-five (45) days to
review and consider this Waiver and Release of Claims (unless I have signed a
written waiver of such review and consideration period); (iv) I have had the
opportunity to consult with an attorney or other advisor of my choice and have
been advised by the Employer to do so if I choose; and (vi) I have been
separately furnished a written schedule of all persons, listed by job title and
age, within the affected decisional unit who were selected and not selected for
the benefits extended by this Agreement, as may be required by the ADEA. I may
revoke this Waiver and Release of Claims seven days or less after its execution
by providing written notice to the Employer.

15

--------------------------------------------------------------------------------






I acknowledge that it is my intention and the intention of the Employer in
executing this Waiver and Release of Claims that the same shall be effective as
a bar to each and every claim, demand and cause of action hereinabove specified.
In furtherance of this intention, I hereby expressly waive any and all rights
and benefits conferred upon me by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, to the extent applicable to me, and expressly I consent
that this Waiver and Release of Claims shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."


I acknowledge that I may hereafter discover claims or facts in addition to or
different from those which I now know or believe to exist with respect to the
subject matter of this Waiver and Release of Claims and which, if known or
suspected at the time of executing this Waiver and Release of Claims, may have
materially affected this settlement.


Finally, I acknowledge that I have read this Waiver and Release of Claims and
understand all of its terms.




_____________________________________________________________________________________________________
Signature


_____________________________________________________________________________________________________    
Name


_____________________________________________________________________________________________________        
Date Signed

16

--------------------------------------------------------------------------------












EXHIBIT B


Assignment and Assumption of
Severance Agreement
Between ____________ and
______________,
As of ___________


____________ (the “Old Employer”) and ______________ (the “Executive”) have
entered into a Severance Agreement (Non-Change in Control) effective
______________ (the “Agreement”). The Executive is transferring employment from
the Old Employer to ____________ (the “New Employer”), effective ________. The
last bullet of the Agreement provides that, if the Executive transfers to the
Company or an Affiliate, the Old Employer shall assign the Agreement to the
Company or Affiliate. To order to carry out the provisions of the last bullet of
the Agreement -
1.
The Old Employer hereby assigns the Agreement to the New Employer.

2.
The New Employer hereby assumes the obligations of the Old Employer under the
Agreement.

3.
The assignment and assumption are effective as of the date employment is
transferred.

4.
The Executive hereby acknowledges receipt of notice of the assignment and
assumption.



THE OLD EMPLOYER




By: ___________________________
Name:
Title:
THE NEW EMPLOYER




By: ___________________________
Name:
Title:


EXECUTIVE




______________________________
Name:
 












17